DETAILED ACTION
                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks Page 8, filed 05/03/2021, with respect to rejection of claims under non-statutory double patenting have been fully considered and are not persuasive as the terminal disclaimers have not been filed. Therefore rejection has been maintained.

Applicant’s arguments, see remarks Page 8, filed 05/03/2021, with respect to rejection of claim 22-41 under 35 USC 112(a) have been fully considered and are not persuasive because the amended limitation is not supported. The rejection has been maintained.

Amended claim 22 recites, “identifying one or more other scenes of the pre-recorded video based at least on the one or more other scenes comprising the object as originally rendered in the pre-recorded video:
replacing the one or more other scenes of the pre-recorded video with additional new video of the one or more other scenes including the object as modified;”

other scenes of the pre-recorded video and replaces the one or more other scenes of the pre-recorded video with additional new video. The additional new video has to be rendered or created. However specification doesn’t recite rendering/creating of the additional new video based on the one or more other scenes comprising the object and replacing the additional new video.
 Paragraph [0091] and Fig. 4 discloses receiving input for modifying a selected object (step 402) and then renders a modification, then loops back  to receive another input for modifying the selected object (step 402) and render corresponding  modification. Thus Paragraph [0091] creates/renders multiple video on the selected object. But Paragraph [0091] doesn’t indicate that the additional rendered video corresponds to the other scene having the object. Paragraph [0091] also doesn’t disclose replacing scene with the new video and the additional new video. See “[0091] As indicated at 402, the RVE system 100 may receive input from the client device 180 indicating that the user is interacting with the selected object via the device to modify (e.g., accessorize or customize) the selected object.  In response, the RVE system 100 may obtain additional 3D data for accessorizing or modifying the selected object, and generate a new 3D modeled world for the scene including a new 3D model of the object according to the modifications specified by the user input.  As indicated at 404, the RVE system 100 may render and stream new video of the scene from the 3D modeled world including the 3D model of the object as modified by the input to the client device 180.”
  “[0088]…..In at least some embodiments, the user-modified object may be left in the scene when the video is resumed, and the object as it appears in the original video in this and other scenes may be replaced with the rendering of the user's modified version of the object.” Paragraph [0088] discloses rendering a modified object and object at different scene is replaced with the rendered object. Therefore Paragraph [0088] doesn’t render or create additional new video and doesn’t replace a scene with the object with additional new video.  

Applicant’s arguments, see remarks Page 8, with respect the rejection of claims 22-41, filed 05/03/2021, with respect to rejection of claim 22-41 under 35 USC 112(b) have been fully considered and are persuasive. The rejection would have been withdrawn when the amendment is entered.

 Applicant’s arguments, see remarks Pages 8-13, with respect the rejection of claims 22-41, filed 05/03/2021, with respect to rejection of claim 22-41 under 35 USC 103 have been fully considered and are persuasive. The rejection would have been withdrawn when the amendment is entered.
 The prior arts of record fails to teach, ““identifying one or more other scenes of the pre-recorded video based at least on the one or more other scenes comprising the object as originally rendered in the pre-recorded video:
replacing the one or more other scenes of the pre-recorded video with additional new video of the one or more other scenes including the object as modified;”
“and wherein the resumed playback includes playback of the new video and the additional new video that replaced the one or more other scenes of the pre-recorded video.”

Applicant argues, see remarks Page 11, “Tan describes “techniques to magnify digital images with a greater level of detail and resolution.” Tan, col. 1,11. 51-54. Tan describes “automatically increase[ing] a video resolution level for multimedia content, such as a two-dimensional or three-dimensional digital image from a video, in response to zoom control directives.” Tan, col. 2,11. 20-24. Tan also describes “automatically or manually providing] additional information about a target object based on zoom operations.” Tan, col. 2,11. 60-62. “A user pauses the media application 120 causing an image 108 to be presented on the display 350. The user selects an image portion 110 from the image 108 using the zoom controls 112, causing a zoom control directive 114 to be generated and sent to the zoom control component 122. The zoom control component 122 generates the enhanced magnified image 140 (e.g., using media file 106).” Tan, col. 12,11. 11-18.
The cited portions of Tan fail to teach or suggest modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the playback of the pre-recorded video is paused.”

Examiner replies, Tan Col 6 lines 62-65 teaches, modify an object in the pre-recorded video according to the one or more modifications to generate a modified object while pre-recorded video is paused.  Examiner proposed to modify Kikinis to modify the model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused similar to modifying an object in the pre-recorded video according to the one or more modifications to generate a modified object while pre-recorded video is paused as taught by Tan.  The motivation for the modification is that user can view updated video without waiting to pre-recorded video to finish. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612